DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/21/2020. As directed by the amendment: no claim(s) has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-9 and 11-21 are presently pending in this application.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poston et al (US 2014/0069424) in view of Thweatt, Jr. et al (US 6,080,973).
Regarding claim 1, Poston discloses a device for vaporizing liquid for inhalation (Fig. 1) comprising: 
a heating element (Fig. 1 #120 heater) for generating an aerosol from a source liquid (The designed and intended use of the heating element was to generate an aerosol from a source liquid.); 
and control circuitry ([0083] lines 4-5).
However, Poston does not disclose a control circuitry for controlling a supply of electrical power from a power supply to the heating element, and wherein the control circuitry is further configured to: determine an indication of a derivative of an electrical characteristic of the heating element with respect to time; and determine whether or not an overheating fault condition for the electronic aerosol provision system has arisen based on the determined indication of the derivative of the electrical characteristic of the heating element with respect to time by comparing the indication of the derivation of the electrical characteristic of the heating element with a predefined threshold value..
Nonetheless, Thweatt teaches a controller (Fig. 1 #40 controller) for controlling a supply of electrical power from a power supply to the heating element, and wherein the control circuitry is further configured to: determine an indication of a derivative of an (Fig. 4 #84 Calculate the rate of change and store as 1st derivative.); 
and determine whether or not an overheating fault condition for the electronic aerosol provision system has arisen based on the determined indication of the derivative of the electrical characteristic of the heating element with respect to time by comparing the indication of the derivation of the electrical characteristic of the heating element with a predefined threshold value. (Fig. 4 #86 Analyze rate of change and set alarm if necessary; Col. 3 lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the controller disclosed by Poston with the controller as taught by Thweatt for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43)
Regarding claim 2, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the indication of the derivative of the electrical characteristic of the heating element with respect to time comprises an indication of a first derivative of the electrical characteristic of the heating element with respect to time (Fig. 4 #84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Thweatt with the further teachings of Thweatt for the purpose of providing an electric heater and (Col. 1 lines 41-43).
Regarding claim 3, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the indication of the derivative of the electrical characteristic of the heating element with respect to time comprises an indication of a second derivative of the electrical characteristic of the heating element with respect to time (Fig. 4 #96). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Thweatt with the further teachings of Thweatt for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
	Regarding claim 4, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Poston further teaches wherein the heating element (Fig. 1 #120 heater) comprises a resistive heating element ([0054] lines 3-5).  
Regarding claim 5, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Poston further teaches the resistive heating element comprises stainless steel ([0056] lines 10-17; “Examples of suitable metals include titanium, zirconium, tantalum and metals from the platinum group. Examples of suitable metal alloys include stainless steel, Constantan, nickel-, cobalt-, chromium-, aluminium-titanium-zirconium-, hafnium-, niobium-, molybdenum-, tantalum-, tungsten-, tin-, gallium-, manganese- and iron-containing alloys, and super-alloys based on nickel, iron, cobalt, stainless steel, Timetal.RTM., iron-aluminium based alloys and iron-manganese-aluminium based alloys.”.
	Regarding claim 6, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the electrical characteristic of the heating element is based on one or more characteristics selected from the group comprising: an electrical resistance associated with the heating element (Abstract; “A controller senses current flow through the heating element and determines a resistance related value, such as current or resistance of the heating element.) an electrical conductance associated with the heating element; a current draw associated with the heating element; a power draw associated with the heating element, a voltage drop associated with the heating element, and a voltage drop associated with another resistive element electrically coupled to the heating element.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Thweatt with the further teachings of Thweatt’s controller (along with programming that includes provisions for electrical characteristics) for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43)
Regarding claim 8, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the fault condition is associated with a sudden rise in temperature of at least a portion of the heating element (Col. 3 lines 25-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the modify the controller of Poston in view of Thweatt with the further teachings of Thweatt’s controller (along with programming that includes provisions for determining a fault condition) for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43)
Regarding claim 9, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the fault condition is associated with occurrence of glowing of at least a portion of the heating element (Col. 3 lines 25-34; Examiner considers “glowing” to be an inherent property of the heating element and “glowing” occurs when current passes through the heating element. Resistive heating elements are known to “glow” or emit light when current is passed through the resistive heating element.  For example, a body that was hotter than its ambient environment radiated infra-red radiation, i.e., “glows”, as heat from the hot body to the cooler ambient environment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Thweatt with the further teachings of Thweatt’s controller (along with programming that includes provisions for determining a fault condition) for the purpose of providing an electric (Col. 1 lines 41-43).
Regarding claim 11, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is configured to determine the overheating fault condition has arisen if the magnitude of the indication of the derivative of the electrical characteristic of the heating element with respect to time exceeds the predefined threshold value (Fig. 4 #90; Col. 3 lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Thweatt with the further teachings of Thweatt’s controller (along with programming that includes provisions for determining an overheating fault condition for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
Regarding claim 12, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is configured to determine the indication of the derivative of the electrical characteristic of the heating element with respect to time during a period in which the temperature of the heating element is considered to be temporally steady (Fig. 4 #80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Thweatt with the further teachings of Thweatt’s controller (along with programming that includes ) for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
	Regarding claim 13, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is configured to determine the indication of the derivative of the electrical characteristic of the heating element with respect to time during a period in which aerosol is being generated by the heating element (Fig. 4 #84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Thweatt with the further teachings of Thweatt’s controller for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
	Regarding claim 14, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is configured to determine the indication of the derivative of the electrical characteristic of the heating element with respect to time during a period in which electric power is being supplied to the heating element (Fig. 4 #84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to r modify the controller of Poston in view of Thweatt with the further teachings of Thweatt’s controller for the purpose of providing an electric (Col. 1 lines 41-43).
Regarding claim 15, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is further configured to reduce the supply of power to the heating element if it is determined the fault condition has arisen (Col. 3 lines 20-25; “According to the present invention, various responses to a change or absolute value of resistance can be used to shutdown, cutout, or reduce voltage to the heater to prevent overheating, control temperature of the water medium being heated, or indirectly measure the flow rate which correlates to the heat transfer from the heater.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Thweatt with the further teachings of Thweatt’s controller for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
Regarding claim 16, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 15), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is further configured to stop the supply of power to the heating element if it is determined the fault condition has arisen (Col. 3 lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Thweatt (Col. 1 lines 41-43).
	Regarding claim 17, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Thweatt further teaches wherein the control circuitry (Fig. 1 #40 controller) is further configured to activate a warning indicator if it is determined the fault condition has arisen (Fig. 4 #78). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Poston in view of Thweatt with the further teachings of Thweatt’s controller for the purpose of providing an electric heater and control therefor that quickly and efficiently detects and responds to abnormal conditions. (Col. 1 lines 41-43).
Regarding claim 18, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation above (See the rejection of claim 1), and Poston further teaches the aerosol provision system comprises the source liquid (Fig. 1 shows the aerosol generator containing an E-Liquid), and the source liquid includes nicotine ([0027]).
Regarding claim 19, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Poston further teaches a reservoir of source liquid (Fig. 1 #110 reservoir) and a liquid transport element (Fig. 1 #112 wick) arranged to transport a portion of the source liquid to the vicinity of the heating element for heating to generate the aerosol.
Regarding claim 20, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), and Poston further teaches the power supply in the form of a battery or cell ([0033] lines 1-4).
Regarding claim 21, Poston discloses a method of operating device for vaporizing liquid for inhalation (Fig. 1) comprising a heating element (Fig. 1 #120 heater) for generating an aerosol from a source liquid (Fig. 1 shows E-Liquid inside of #110 reservoir) and control circuitry ([0083] lines 4-5) for controlling a supply of electrical power from a power supply ([0059] lines 1-2) to the heating element ((Fig. 1 #120 heater), but does not disclose wherein the method  comprises: determining an indication of a derivative of an electrical characteristic of the heating element with respect to time; and determining whether or not a fault condition for the electronic aerosol provision system has arisen based on the determined indication of the derivative of the electrical characteristic of the heating element with respect to time.
Nonetheless, Thweatt teaches the method comprises: 
determining an indication of a derivative of an electrical characteristic of the heating element with respect to time (Fig. 4 #84 Calculate the rate of change and store as 1st derivative.); 
and determining whether or not an overheating fault condition for the electronic aerosol provision system has arisen based on the determined indication of the derivative of the electrical characteristic of the heating element with respect to time (Fig. 4 #86 Analyze rate of change and set alarm if necessary; Col. 3 lines 20-25 ).
(Col. 1 lines 41-43).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poston et al (US 2014/0069424) in view of Thweatt, Jr. et al (US 6,080,973) as applied to claim 1, further in view of Peleg et al (US 2014/0014126).
Regarding claim 7, Poston in view of Thweatt teaches the device for vaporizing liquid for inhalation as appears above (See the rejection of claim 1), but does not disclose wherein the control circuitry is further configured to determine an indication of a temperature of the heating element from measurements of the electrical characteristic.
Nonetheless, Peleg teaches control circuitry that is further configured to determine an indication of a temperature of the heating element from measurements of the electrical characteristic ([0017] lines 6-9; “Temperatures monitoring may be based on a resistor (i.e. hot wire) near the wick by which the resistance measurement is proportional to the temperature.”.
.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant argues that Poston relates to a vaporizing device while Thweatt relates to preventing vaporization (i.e. boiling). And, Applicant argues that the cited combination is the epitome of the type of modification to the operating principle that is prohibited by MPEP @ 2143.0 1(V). Examiner respectfully disagree.
The operating principle would not be changed. The vaporization device of Poston would still operate to produce vapor even with the addition of the controller of Thweatt. Incorporating the controller of Thweatt would provide an advantage of preventing overheating of the heating element. 
Examiner searched the specification of Thweatt and neither vapor(ization) nor boil(ing) appear in the specification. Applicant has not presented a citation for the alleged functions of the teachings of Thweatt. Applicant is merely arguing the intended use of the prior art as opposed to the intended use of the claimed invention. Applicant does not argue a structural difference between the claimed invention and the prior art, merely intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE E MILLS JR./Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715